Citation Nr: 1209228	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  10-02 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for history of retinal detachment of the right eye, including as secondary to service-connected diabetes mellitus, type II. 

2.  Entitlement to service connection for left eye disorder, as secondary to service-connected diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

As reflected on the title page, the Board has characterized the eye disorder claims as two separate issues.  This is so because of the different evidence and etiologic suppositions concerning each eye.

The Board observes that in April 2010, the RO issued a statement of the case (SOC) regarding the issues of service connection for peripheral neuropathy of upper and lower extremities.  The Veteran did not file a timely substantive appeal.  He did, however, file correspondence indicating a notice of disagreement with the RO's "recent rating decision" regarding peripheral neuropathy, in December 2010.  However, the communication did not express a desire to appeal to the Board.  Even if this correspondence was intended to be a communication in lieu of a substantive appeal VA Form 9, the Board finds that it was untimely as it was filed eight months following the SOC, rather than 60 days, and the Board declines to exercise jurisdiction over the matter.  See, e.g., Percy v. Shinseki, 23 Vet. App. 37 (2009) (statute governing processing of appeals of VA claims is clear on its face that Board may within its discretion accept jurisdiction over an appeal even in the absence of a timely substantive appeal; filing of a timely substantive appeal is not a "jurisdictional" requirement).  See also Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  The Board is not required to waive the requirements regarding timeliness.  In this case, the Veteran is not prejudiced by the Board declining to exercise its right to waive timeliness as he has not been led to believe that his December 2010 communication was timely.  Significantly, at his hearing before the Board in March 2011, the Veteran indicated that the only issue on appeal was the issue presented on the title page above.  Additionally, in March 2011, the Veteran filed a new claim for the disabilities.  A review of the Virtual VA system reveals that service connection was granted for peripheral neuropathy of the lower extremities in July 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is required in this case as it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).

In the present case, the Veteran claims a history of surgery for a detached retina in the right eye secondary to his service-connected diabetes mellitus, type II and/or directly related to his Agent Orange exposure in service.  The Veteran has been service connected for diabetes mellitus type II since March 2002.  Since that time, he has undergone three eye surgeries, all by VA.  First, in April 2005, he underwent right eye cataract surgery.  Next, in February 2008, he underwent surgery to replace silicone gel in his eye.  Then, in August 2008, he underwent surgery for a detached retina.  He claims that his right eye disorder, including all of the required surgeries, is due to his service-connected diabetes mellitus, type II and/or directly related to his Agent Orange exposure in service.

The Veteran underwent a VA examination regarding his eye disorders in April 2009.  For the following reasons, the Board finds that further clarification is needed from the April 2009 VA examiner.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board observes that the April 2009 VA examiner indicated that the Veteran's eye disabilities were not caused by his diabetes mellitus.  Although the VA examiner conducted a thorough examination and explained rationale for a negative nexus opinion regarding secondary service connection as to causation, the VA examiner did not address whether the Veteran's service-connected diabetes aggravated his eye disorders.  Service connection under 38 C.F.R. § 3.310 includes service connection for disabilities caused or aggravated by a service-connected disorder.  Therefore, the theory of aggravation must be addressed on remand.  

Additionally, in a March 2011 statement, the Veteran's representative indicated that the April 2009 VA examination report may have been based on inaccurate information because at the time of the examination, the Veteran did not know the meaning of neuropathy and communication may have been misconstrued.  

Further, subsequent to the April 2009 VA examination, the Veteran's regular treating private physician submitted an opinion that indicates that the Veteran's right eye disorder, including vision loss, is related to his Agent Orange exposure and can be explained by his diabetes.  The private physician did not provide rationale for his opinion.  As this opinion was not considered by the April 2009 VA examiner, the Board finds that further clarification is required from the April 2009 VA examiner.  

Moreover, the April 2009 VA examination report indicates that neither private nor service treatment records were reviewed in connection with the examination.  On remand, the examiner should review private treatment records, service treatment records, and VA treatment records.  If the April 2009 VA examiner is not available, then the Veteran should be afforded a new VA examination.

Lastly, all relevant outstanding treatment records (private and VA) should be obtained and associated with the file in light of the remand.  First, any outstanding VA outpatient treatment records related to the eye disorders should be obtained.  The Veteran has reported that he has eye examinations at VA every six months.  Additionally, as his private physician indicated that he also regularly treats the Veteran for his eye disorders, the Veteran should be provided the opportunity to provide any relevant private treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran the appropriate authorization and consent forms as necessary and request any relevant outstanding private treatment records, including records from Dr. T.M.  Any negative response should be noted. 

2.  Associate with the claims file any outstanding VA outpatient treatment records related to the eye disorders for the period since August 2010, from the VA Medical Center in Omaha, Nebraska.  It is noted that according to the Virtual VA system, the RO may be in possession of relevant VA treatment records through June 2011.  Such should be associated with the paper file for review by the Board.  Any negative response should be noted. 

3.  Following receipt of the foregoing records, seek clarification from the April 2009 VA examiner who conducted the eye examination.  If the examiner is unavailable, afford the Veteran a new VA examination to determine the nature and etiology of any right and left eye disorders, including as secondary to his diabetes mellitus, type II.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  

The examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's diabetes mellitus, type II, caused or aggravated his eye disorders.  If the examiner determines that the diabetes mellitus, type II did not cause the Veteran's eye disorders, the examiner should address whether the service-connected diabetes mellitus, type II aggravated the disorders.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If it is determined that aggravation beyond the natural progress of disorder exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service connected aggravation. 

If no such secondary relationship between the Veteran's eye disorders and diabetes mellitus, type II, is found, the examiner should opine as to whether the Veteran's current eye disabilities had their onset in service or are otherwise etiologically related to his military service or any event that occurred therein.  The examiner should address the March 2011 private medical opinion which asserted a relationship between the Veteran's Agent Orange exposure and his eye disorders.  

The examiner is also advised that the Veteran is competent to observations of his symptoms that come to him through his senses, and that the Veteran's reports must be considered. 

The examiner should address the findings noted on the April 2009 examination report that particular disorders were age-related and explain the basis for those conclusions. 

The examiner should provide a full rationale with respect to any stated medical opinions.  If the examiner is unable to offer an opinion without resort to speculation, such should be stated along with rationale for reaching that conclusion.  

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

